Citation Nr: 1450666	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation for variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood in excess of 30 percent prior to April 29, 2014 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to March 2010.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This case was previously remanded by the Board for further development in December 2013.  It has now been returned to the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records relevant to the issues on appeal.

The issues of entitlement to a rating in excess of 10 percent for left foot bunionectomy and to service connection for drug and alcohol abuse, secondary to service-connected adjustment disorder, have been raised by the appellant's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  Prior to May 22, 2012, the Veteran's service-connected variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood, manifested primarily by difficulty sleeping, nightmares, anxiety, depression, and social isolation; collectively, these symptoms are indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Overall, the Veteran's disability was not shown to cause occupational and social impairment with reduced reliability and productivity.

2.  Since May 22, 2012, the Veteran's service-connected variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood, manifested primarily by difficulty sleeping, nightmares, anxiety, panic attacks, depression, social isolation, lack of energy, feelings of helplessness, and suicidal ideation; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSIONS OF LAW

1.  Prior to May 22, 2012, the criteria for a disability rating in excess of 30 percent for variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9440, 9413 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, since May 22, 2012, the criteria for a rating of 70 percent, but no higher, for variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9440, 9413.

REASONS AND BASES FOR FI211NDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in May 2010, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The issue decided herein was last adjudicated in July 2014, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, VA treatment records, lay statements from the Veteran, and the testimony of the September 2013 Board hearing.

During the September 2013 Travel Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2).

In December 2013, the case was remanded for additional development.  The Veteran was afforded a VA examination in April 2014, and this examination report as well as all pertinent, outstanding VA treatment records were associated with the claims file.  All new evidence was considered by the AOJ prior to the issuance of the July 2014 supplemental statement of the case.  The Board is satisfied that there has been substantial compliance with the December 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).  It is noted that the Veteran has had some involvement in Vocational Rehabilitation.  He apparently ended that participation in 2012.  Those records are being sought for the total rating issue, but in view of the partial allowance granted herein, to 2012, they are not deemed needed to enter this decision.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, the Veteran has been assigned "staged" rating periods for evaluation of variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood, with an assignment of 30 percent prior to April 29, 2014 and 50 percent since April 29, 2014.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's psychiatric disability has been rated under Diagnostic Codes 9413 for anxiety disorder and 9440 for chronic adjustment disorder.  Under 38 C.F.R. § 4.130, Diagnostic Codes 9440 and 9413, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 indicates that a Veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 71 to 80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran contends that his psychiatric disability warrants a rating higher than 30 percent prior to April 29, 2014 and higher than 50 percent since April 29, 2014.  He submitted a statement in April 2013 stating that since he returned from Iraq, he has lost his job and his house and was unable to stay in school.  He stated that he no longer cared if he died, that his friends and family did not understand what he was going through, and that he had turned to drugs to numb his pain.  The Veteran also testified in September 2013 that he has panic attacks two or three times a week, becomes frequently angry, and has to avoid groups of people.  The Veteran's representative has submitted statements indicating that the Veteran's symptomatology became significantly more severe in March 2012, when his wife left him.  Since then, the Veteran has had a passive death wish, was unable to continue going to school, had severe nightmares, and became severely socially withdrawn.  It was pointed out that the Veteran had, during the course of the appeal, become homeless and was completely unable to maintain any employment.

The Veteran's service treatment records show that in September 2009 he reported feeling depression and anxiety.  He denied any social withdrawal or suicidal thoughts.

After separation from service, the Veteran began receiving psychiatric treatment at the VA Pittsburgh Healthcare System in April 2010.  The Veteran reported to a psychiatrist that he had nightmares, flashbacks, hypervigilance, on and off depression, and increasingly anxious feelings since returning from Iraq.  He denied any feelings of helplessness, lack of energy, or suicidal ideation, but endorsed having general stress from the transition to civilian life.  The psychiatrist diagnosed the Veteran with anxiety disorder and depression, rule out adjustment disorder with mixed emotions and posttraumatic stress disorder.  The Veteran was assigned a GAF score of 70.  The Veteran was also evaluated by a psychologist who noted that the Veteran was alert and oriented, with good hygiene, irritable mood, and relevant and coherent speech.  The Veteran reported having difficulty sleeping, and stated that he usually stayed home and played with his children or did work around the house, but didn't make an effort to see friends.  The psychologist diagnosed him with adjustment disorder with mixed anxiety and depression and assigned him a GAF score of 65-70.

In May and August 2010, the Veteran reported to his psychiatrist that he was unable to cope with everyday stressors and worried constantly.  He reported having strong negative thoughts, depression, and anxiety, and was assigned GAF scores of 70 and 65-70.  At the August appointment, he was found to have signs and symptoms of psychomotor agitation, depressed mood, and poor control of his emotions.  His thought processes were logical and goal oriented, he was cooperative with normal speech and eye contact, and he showed no paranoia or disorganized thought.  In September 2010 a social worker noted that the Veteran was having difficulty adjusting after his military experiences in Iraq and assigned him a GAF score of 57.  However, 8 days later the same social worker reevaluated the Veteran and assigned him a GAF score of 75.

The Veteran was noted do be doing well and keeping busy in September and December 2010.  His psychiatrist noted that he had coherent speech, good eye contact, logical thought, euthymic mood, and smiled frequently.  It was noted that the Veteran was not hopeless, had no suicidal ideation and that his thoughts were more positive than previously.  He was assigned a GAF score of 72.  In September 2010 the Veteran's social worker noted that the structure of school helped the Veteran and assigned him a GAF score of 75.

During psychiatric appointments in 2011, the Veteran reported worrying frequently, feeling jittery, having difficulty falling asleep, and experiencing moods of anger, depression, and anxiety.  He stated that he sometimes felt overwhelmed at school and that he had difficulty falling asleep and nightmares.  He was noted to be forward thinking and reported enjoying watching football games.  He was always found to have normal, comprehensible speech, good eye contact, euthymic or mildly anxious mood, and logical thought process.  He showed no suicidal ideation or paranoia, stated he had no thoughts of hurting himself, and denied feeling hopeless.  On several occasions he was noted to smile and laugh appropriately during assessment, and it was noted that his mood brightened during the interview.  In October 2011 he reported that his anger was better controlled, but that he still had several days of feeling "down and depressed."  He was assigned GAF scores of 75, 65, 75, 71, 71, and 68.

The Veteran did not again visit VA for psychiatric care until May 22, 2012.  He reported to a psychiatry resident that his wife had moved out with his children and that he was now feeling anxious and having difficulty getting out of bed.  He stated that he wasn't doing well in school and felt overwhelmed.  The examiner noted some psychomotor agitation, normal speech, limited insight, and intact judgment.  The Veteran confirmed having a passive death wish, but stated that he would never do anything to harm himself.  The examiner noted no active suicidal intent, diagnosed him with adjustment disorder with mixed emotions, and assigned a GAF score of 50.  In September 2012 the Veteran sought rehabilitation for heroin and marijuana abuse, and the treating mental health examiner assigned the Veteran a GAF score of 55.

In November 2012 the Veteran's wife called the suicide hotline because he had sent her text messages indicating that he didn't want to live anymore and was considering ending his life.

The Veteran again returned for treatment in February 2013 and endorsed multiple stressors, including financial stress.  He reported feeling "slowed down" and having panic attacks around twice a week.  He had difficulty falling and staying asleep and endorsed difficulty concentrating and lack of energy.  He stated that his first suicidal thoughts started in November and that he had told his wife but did not seek further help at that time.  He stated that he had not made a suicide gesture and had no plan or intent, but had a passive death wish, which continued to the present.  He reported episodic feelings of helplessness, but hoped to get back together with his family and to return to school or find a job.  The Veteran was noted to be alert and oriented, with appropriate grooming, normal movement and speech, cooperative attitude, and affect congruent with his reported depression and anxious mood.  He was assigned a GAF score of 57.

The Veteran continued to attend semi-regular treatment throughout 2013.  He reported continued flashbacks, frequent nightmares, low energy, and anhedonia.  He endorsed having a passive death wish, but stated that he would not do anything to hurt himself.  The Veteran was always found to be alert and oriented and have normal to decreased in volume speech, normal hygiene, anxious mood, normal cognition, and fair judgment and insight.  He was assigned GAF scores of 57, 58, 60, and 59.

At the end of 2013 the Veteran reported that he stopped attending regular psychiatric appointments because he did not have access to transportation.  In a March 2014 mental status examination he was found to be alert and oriented, with good eye contact, normal speech, fair judgment, and "OK" mood.  In April 2014 he denied any suicidal ideation, but reported depression and anxiety.  He stated that he sleeps with a knife, but that his problems were getting better since he got his own place to live.  In a psychiatric clinic note that month he also mentioned having a passive death wish related to situational stressors, but denied active suicidal ideation, intent, or plan.  He was noted to have normal speech, mood with episodic anxiety and depression, and fair insight and judgment.

Reports from the Veteran's social worker show that after being homeless and having to stay with friends for a period of 1 to 2 years, in December 2013 the Veteran began living in an apartment rented with VA housing vouchers.  Notes from his social worker indicate that he continued to struggle with meeting his basic financial needs, such as paying his electricity bill.  He reported to the social worker in May 2014 that he sees his children almost every weekend and sees friends as well.  He also reported that he had stopped attending school because of the emotional stress it caused and that he had been on interviews but was so far unable to find a job.

The Veteran has also been afforded three VA examinations during the course of the appeal.  In May 2010, the Veteran discussed the stress of serving in Iraq and stated that since returning home, he has not reconnected with old friends, but mostly spends time with his family.  He stated that he enjoys going to dinner with his family and watching movies and that he has not worked since separation, but had just started taking classes for accounting at a community college.  He reported that he felt depressed and a lack of energy, but could get "worked up pretty easily" and often felt "on edge."  He reported needing medication to sleep and sometimes waking up in the night.  It was noted that the Veteran had good hygiene, somewhat depressed mood, and normal speech, behavior, and eye contact, and he was oriented to person, place, and time.  The Veteran had no history of suicide attempts and did not endorse any problems with impulse control or inappropriate behavior.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, assigned him a GAF score of 75 (and 70 due to cannabis abuse), and noted that he had "some mild symptoms of anxiety and depression which began during deployment."  She stated that the Veteran had been able to maintain occupational, social, and emotional functioning within normal limits and remained employable at that time.  The Veteran repeated his contentions regarding difficulty sleeping at a general VA examination in May 2010.

At the April 2013 VA examination, the Veteran reported that since June 2012 he had exhausted his finances, left his home, was staying with various friends, and considered himself homeless.  He stated that he had trouble attending and paying attention during his college courses.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, and chronic sleep impairment.  He was alert and oriented and had adequate hygiene, normal speech, unrestricted affect, and logical thought processes.  He endorsed occasional passive suicidal ideation without plan or intent and reported sleep problems and nightmares, with occasional crying spells.  He had decreased appetite with weight loss, socialized primarily with his children, and avoided childhood friends because they used drugs and alcohol.  He was diagnosed with chronic adjustment disorder with mixed anxiety and depressed mood and assigned a GAF score of 70 (65 due to cannabis abuse).  The examiner found that the Veteran's symptoms remained mild and had not become worse since the last VA examination, but that his drug and alcohol use had a negative effect on his psychosocial functioning and symptoms.

The Veteran also underwent a VA examination in April 2014.  The examiner noted that the Veteran was alert and oriented, and he had normal, though slow, speech and depressed mood.  Memory appeared intact and insight and judgment appeared to be unhampered.  The Veteran denied having ever attempted or contemplated suicide.  He showed symptoms of depressed mood, anxiety, occasional anxiety attack, chronic sleep impairment, flattened affect, social withdrawal, some impaired judgment, occasional suicidal ideation with no active intent, and a tendency to be emotionally distant.  The examiner found that the Veteran's symptoms, including suicidal thoughts, withdrawal socially, difficulty sleeping, and being on guard, caused reduced reliability and productivity in social, emotional/psychological, and occupational areas, and summarized its severity as moderately severe to occasionally severe.

Analysis

Based on the evidence described above, the Board finds that prior to May 22, 2012, the evidence does not support a rating in excess of 30 percent for variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood.  During this period, the Veteran's judgment and thinking were always noted to be normal, goal-oriented, and logical.  His mood, at times, was noted to be depressed or irritable, and he reported feelings of anxiety and depression.  Much of the time, however, the Veteran was found to have a euthymic mood, and he frequently expressed feeling better than he did immediately after his return from Iraq and often smiled and brightened during his evaluations.  He had no symptoms of flattened affect or circumstantial or stereotyped speech.  The Veteran was always noted to be cooperative, with good eye contact and normal speech.  At no time did he show any marked disturbances in motivation or mood or any impaired abstract thinking or judgment, and there is no evidence that the Veteran had any memory impairment or difficulty in understanding complex commands.  The Veteran was always able to respond appropriately to his examiners' questions, and throughout this period, had been able to adequately attend his college classes.

Prior to May 22, 2012, the Veteran also did not demonstrate any more serious symptoms of impairment, such as panic attacks or inappropriate behavior.  During that period there was no indication of suicidal ideation, and the Veteran stated in February 2013 that his first suicidal thoughts began in November 2012.  Socially, the Veteran did demonstrate some impairment, and reported having difficulty in social situations, feeling that he could not connect with his childhood friends and preferring to spend his time with his family.  This indicates that the Veteran did, however, have meaningful relationships with his wife and children and was able to take part in working around the house and to find enjoyment in some activities, such as watching football.  The Veteran was also always found to be appropriately groomed and there was no indication at any time that the Veteran had a neglect of personal appearance or hygiene.

The Veteran's GAF scores during this period generally ranged from 65 to 75, which indicates no more than mild symptoms or some difficulty in social, occupational, or school functioning, though overall functioning pretty well.  During this period, the Veteran had one lower GAF score of 57, given to him in September 2010 by his social worker.  However, following a more extensive evaluation of the Veteran by the social worker 8 days later, he assigned him a GAF score of 75, indicating that the prior assignment of 57 was either written in error or is an outlier to the Veteran's general functioning level during this period.

The majority of the evidence therefore indicates that at no time prior to May 22, 2012 did the Veteran demonstrate reduced reliability and productivity due to his psychiatric symptoms.  Given these findings, the Board concludes that the weight of evidence shows that the Veteran's symptoms did not meet the criteria required for a rating in excess of 30 percent for variously diagnosed psychiatric disorders prior to May 22, 2012.  See 38 C.F.R. § 4.130, Diagnostic Codes 9440, 9413.

However, from the date of the May 22, 2012 VA evaluation, the Veteran's symptoms appear to have become significantly worse.  Affording the Veteran the benefit of the doubt, from this date on, the evidence supports a finding that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, warranting an evaluation of 70 percent, but no higher.  See 38 C.F.R. § 4.7.

In this regard, the record shows that the Veteran's symptoms included increased anxiety, severe depression, difficulty sleeping, nightmares, flashbacks, feelings of hopelessness, and suicidal ideation.  In May 2012 the Veteran confirmed having a passive death wish, and in November 2012 he texted his wife statements indicating a desire to end his life.  The Veteran continued to endorse these thoughts of death in most of his subsequent psychiatric treatment in 2013 and 2014.  He was noted to have some psychomotor agitation and limited insight, and the Veteran also acknowledged turning to drugs to help numb his pain.  The Veteran stopped attending classes due to the emotional strain, and he has struggled to maintain his own apartment and to pay his utility bills.

The Board does not find the criteria for a 100 percent evaluation is more nearly approximated by the Veteran's symptoms since May 22, 2012.  There has never been any evidence that the Veteran has had obsessional rituals, illogical speech, gross impairment in thought processes or communication, delusions, hallucinations, or grossly inappropriate behavior.  At no time has he been disoriented as to time or place, and has not shown any severe memory loss.  While the Veteran has endorsed having frequent suicidal thought, he consistently denied having any active plan and has stated that he would not actually hurt himself because of his children.  He has therefore not been found to be in persistent danger of hurting himself or others.  His hygiene and grooming continued to be normal, with no indication that he had the inability to perform activities of daily living such as maintaining personal hygiene.  While the April 2014 examiner noted that the Veteran's psychiatric disorder was moderately severe to occasionally severe, the Veteran also indicated that he was actively looking for a job and ready to participate in a program to help him return to the workforce.  There is therefore no indication that the Veteran has total occupational and social impairment.

The Board further finds that the GAF scores assigned since May 22, 2012 do not provide a basis for assigning a rating in excess of 70 percent.  During this period, the Veteran received GAF scores ranging from 50 to 60, which are reflective of moderate to serious symptoms and moderate to serious impairment in social, occupational, or school functioning.  This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 100 percent rating.

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the 30 and 70 percent disability ratings have been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the Veteran's statements and testimony are consistent with those noted in the VA treatment records and comport with the 30 and 70 percent ratings that have now been assigned.  As such, the Veteran's assertions do not provide any basis upon which to assign any higher rating prior to or since May 22, 2012.

Based on this evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, since May 22, 2012, the appellant's impairment due to variously diagnosed psychiatric disorders was most consistent with a 70 percent disability rating.  Prior to May 22, 2012, the preponderance of the evidence indicates that an initial rating for variously diagnosed psychiatric disorders higher than 30 percent is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  There are no exceptional or unusual factors with regard to the Veteran's psychiatric disability.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and in fact provide for consideration of far greater disability and symptoms than currently shown by the evidence.  The Veteran was not hospitalized at any time during the period currently being decided.  While the Veteran was not employed during much of the period on appeal, he was able to adequately attend college classes in the period prior to May 22, 2012, and the significant deficiencies in occupational and school functioning which the Veteran experienced since May 22, 2012 are specifically contemplated by the General Rating Formula for Mental Disorders.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also currently service connected for left bunionectomy (10 percent) and left bunionectomy scar (0 percent).  The Veteran has not, however, alleged any additional functional impairment caused by the collective impact of these disabilities, and there is no evidence of record indicating that his service-connected psychiatric disability has further impacted his left bunionectomy and scar in any way that is not already considered by the rating criteria.  

During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.
ORDER

Entitlement to an initial rating in excess of 30 percent for variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood prior to May 22, 2012 is denied.

Entitlement to a rating of 70 percent, but no more, for variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood since May 22, 2012 is granted, subject to the controlling regulations governing the payment of monetary benefits.


REMAND

The Veteran's representative has asserted that the Veteran indicated in his most recent VA examination that he was unable to work due to his service-connected psychiatric disability, and that therefore a claim of entitlement to a TDIU has been raised.  The Veteran's VA treatment records indicate that he stopped working or attending classes regularly in 2013 and has been unable to find work or resume classes since that time.

When TDIU is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is included in the Veteran's appeal, and a remand for development of the issue is appropriate.  Id.

Although the Veteran did not meet the schedular criteria for a total disability rating based on individual unemployability as set out in 38 C.F.R. § 4.16(a) (2013) prior to May 22, 2012, a total rating, on an extra-schedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board therefore remands this issue in order to provide the Veteran with appropriate notice and to obtain an opinion on this issue from a vocational rehabilitation specialist.

Additionally, the Board notes that at the Veteran's April 2013 VA examination, he reported that he had been involved with VA Vocational Rehabilitation Services.  The examiner noted, however, that these records were not associated with the record that is before the Board.  Any records from the Veteran's vocational rehabilitation should therefore be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must develop and adjudicate the issue of entitlement to a TDIU.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  Obtain the Veteran's records associated with his participation in VA Vocational Rehabilitation Services.  All records should be associated with the claims file.  If the AOJ cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

3.  After the above has been completed, the AOJ should the obtain an opinion from a vocational rehabilitation specialist addressing the overall functional impairment that is caused by his service connected disorders, and the type of employment impairment that might be demonstrated consistent with his education and occupational experience since his release from service on March 11, 2010.  

The claims folder, access to any files contained in Virtual VA or VBMS, must be provided to and reviewed by the specialist.  The vocational rehabilitation specialist must specifically review and discuss the Veteran's psychiatric treatment records from 2010 to the present, the written statements submitted by the Veteran and his representative, and any records obtained from VA Vocational Rehabilitation Services.

A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain all reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

4.  Ensure that the vocational rehabilitation specialist's report fully complies with this remand and the questions presented in the request.  If any action requested above is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to a TDIU for the entire period on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his agent should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


